PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/500,745
Filing Date: 31 Jan 2017
Appellant(s): BEAUSSOUBRE et al.



__________________
Robert S. Dailey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 1, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3, 5, 6, 9, and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Ley et al (US 2012/0308703) and Frerot et al (WO 2013/000673) in view of Rosenberg et al (US 2006/0269610).
Ley et al (US 2012/0308703) disclose compounds according to Formula (I) for use in food products, including soups, sauces and/or bouillons, more particularly instant forms thereof (see entire document, especially paragraph [0150]) which are intended to be dissolved in water.  Ley et al teach to provide the compounds of Formula (I) in spray-dried powder form comprising a carrier and/or encapsulating material selected from proteins, starches, hydrocolloids, pectins, etc. (see paragraphs [0130], [0161], [0190], [0191], and Example 1).  Ley et al teach a method comprising removal of solvent (ethanol) from a water-ethanol mixture comprising a compound of Formula (I) and maltodextrin (a water-soluble stabilizer), wherein said removal is done by spray-drying, which is also contemplated by the present application (see entire document, especially paragraphs [0190]-[0191] and claim 8). 
Frerot et al (WO 2013/000673) disclose compounds according to Formula (I) for use in food products, including soups, sauces and/or bouillons, more particularly instant forms thereof (see entire document, especially Example 3) which are intended to be dissolved in water.  Frerot et al teach to provide the compounds of Formula (I) in spray-dried powder form comprising a carrier and/or encapsulating material selected from proteins, starches, hydrocolloids, pectins, etc. (see page 6, line 11 to page 7, line 2). 

Taking account of the fact that Ley et al (US 2012/0308703) and Frerot et al (WO 2013/000673) encompass the use of said compounds in instant soups, sauces and bouillons, the objective problem to be solved by the present application in the light of Ley et al (US 2012/0308703) and Frerot et al (WO 2013/000673) consists in providing a way to improve the solubility in water of the compound of Formula (I).  It is well known in the art to improve the solubility of poorly soluble compounds. 
Reference is made to the general knowledge provided by Rosenberg et al (see entire document, especially paragraphs [0001], [0002], [0004], [0005], [0023]-[0026], [0029], [0031], [0032], [0037], [0038], Examples 1 and 2).
It would have been obvious to a person of ordinary skill in the art seeking to improve the solubility of the compounds of Formula (I) as taught by Ley et al and Frerot et al would have applied the method of Rosenberg et al , since the method is applicable to any type of substance.  Furthermore, it would have been obvious to a person of ordinary skill in the art to use the method of Rosenberg et al, since a comparable method including spray-drying in the presence of a carrier/coating material is also suggested by Ley et al and Frerot et al.
	It is noted that gelatin is explicitly suggested by Rosenberg et al as a suitable hydrocolloid to coat the poorly soluble particles (see paragraph [0032] and Example 2).
	
(2) Response to Argument
Appellant argues that the prior art does not teach recrystallization (step b) or lyophilization (step c).  

The prior art teaches drying.  It is notoriously well-known in the art that drying by spray-drying or lyophilization is a matter of choice and well-within the skill of the art (see for example Equipment and Processing Report).
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Rosenberg et al is specifically pertinent to the issue addressed by the invention and contains knowledge generally available to one of ordinary skill in the art.   
In the absence of a showing to the contrary, it is not seen how the invention as claimed differs from the combined teachings of the prior art.  Appellant is using known components and known process steps to obtain no more than expected results.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:

/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                                        

/William Krynski/
Supervisory Patent Examiner, TC 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.